Title: Thomas Jefferson to John Barnes, 15 June 1809
From: Jefferson, Thomas
To: Barnes, John


          Dear Sir  Monticello June 15. 09.
          Yours of the 9th came to hand last night, and the course it suggested was like a ray of light beaming on my uneasy mind.  indeed I know that had I time to consult Genl Kosciuzko he would be delighted with the opportunity of accomodating me. and I accede to it with the more readiness, because before his departure he made me the depository & sole executor of his will, by which it appears his intention only to use the interest of his money here, & never to draw the principal from this country: and the uses to which it is to be applied after his death will occupy time in their execution. the making use of it as you propose will enable me to offer my lands on the credits usual in this country, & much facilitate their sale, and I will charge the debt on my whole estate which is of 50 times that amount in the event of any accident to myself before the sale of the lands destined to it’s repaiment.  I will therefore pray you to place his 4500.D. now undisposed of to my account, & to apply them immediately to taking up my whole note in the bank of the US. and the balance to the discharge of what I am in your debt: leaving the matter in the President’s hands to his own entire convenience according to my agreement with him. in this way we shall all sleep sound and I shall have time to discharge the debt without sacrificing my lands by sales for cash, which might not yield half value. the punctual paiment of the interest shall be sacredly attended to, and will be the more certain as it will be at the period when the produce of the year is usually sold. I salute you with assurances of great esteem & respect.
          
            Th:
            Jefferson
        